internal_revenue_service number release date index number -------------------------------------- ------------------------------------------------------ ------------------------------------------ -------------------------------- ----------------------------------- ------------------------------------------------ -------------------------- ----------------- ---------------------------- -------------------------------- department of the treasury washington dc person to contact --------------------- id no -------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-113084-03 date date legend city c ------------------------- ------------------------------------ state s ------------------------- employee sick leave plan ----------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- retiree sick leave plan -------------------------------------------- vacation_leave plan ----------------------------------------------------------------------- health care plan ---------------------------------- dear --------------- this responds to your letter of date and subsequent correspondence on behalf of city c located in state s requesting a ruling concerning the application of sec_451 and sec_457 of the internal_revenue_code the acode to city c s sick leave plan retiree sick leave plan vacation plan and compensatory time plan the aplans which city c has established for its eligible employees in addition city c has adopted the health care plan established by state s for certain units of city c’s employees city c and state s are represented to be eligible governmental employers described in sec_457 of the code city c has established sick and vacation_leave and compensatory time programs providing its employees with paid time off for sick and vacation days within limits these programs allow employees to accumulate unused sick and vacation_leave from year to year the amendments that city c proposes to make to its plans will not increase the number of sick vacation or compensatory days that its employees may earn each year employee sick leave plan under the employee sick leave plan which is generally applicable to all of city c’s employees an employee may use sick leave only when necessary because of the employee’s illness or for other appropriate reasons city c’s employees generally earn days of sick leave a year and may carry over unused sick leave from one year to the next without limitation city c proposes to implement the revised employee sick leave plan to permit any eligible_employee to receive a cash payment for unused sick leave before separation_from_service under the revised plan each eligible_employee who has an unused sick leave balance of not less than or day sec_1 on december of each year will be eligible to make an election before december of that year the election_year to receive a cash payment following the end of the next year the accrual year for all or a portion of the sick leave days that the employee will earn during the accrual year the employee must make this election by december for it to be valid an eligible_employee who fails to make an election under the employee sick leave plan on or before december of an election_year will be deemed to have elected to continue accruing sick leave and will not receive a cash payment before separation_from_service with respect to sick leave that the employee earns during the accrual year the election will be valid only for sick leave to be earned during the accrual year and will not apply to sick leave earned during any prior or subsequent year once made the election will be irrevocable within a specified number of days after the end of the accrual year an eligible_employee who is employed by city c on the last day of the accrual year will be paid a percentage of the employee’s daily salary in effect on december of the accrual year multiplied by the number of days of sick leave for which a cash payment is to be made the percentage will be determined based on the number of days of sick leave the employee has accrued an employee who makes a timely election and separates from service with city c before the end of the accrual year will not be paid cash for sick leave that the employee earned during the accrual year unless such employee qualifies for payment under the retiree sick leave plan described below retiree sick leave plan pursuant to the retiree sick leave plan when an employee retires from city c if the employee has an unused sick leave balance of not less than sixty days the non-bargaining unit employees need at to have least days of accumulated sick leave to make this election whereas collectively bargained employees need to have at least days to make this election employee is not a participant in the health care plan described below and the employee either is disabled or meets one or more specified age and service requirements set out in the retiree sick leave plan city c will pay the retiring employee of the employee’s daily salary as of the retirement date multiplied by the number of unused days of sick leave city c will make the foregoing payment to the beneficiary of an employee who dies while employed by city c if the deceased employee had more than sixty days of unused sick leave and was not a participant in the health care plan at the time of death employees who work in units eligible for the retiree sick leave plan are not eligible to participate in the health care plan vacation_leave plan city c also proposes to revise its vacation_leave plan with respect to certain units of its employees as described below a city c employee is entitled to use vacation_leave after obtaining supervisory approval the number of days of vacation_leave a city c employee receives ranges from twelve to twenty-six days per year depending on his her seniority with city c and the bargaining unit agreement or regulations applicable to his her unit of employees generally employees may carry over unused paid vacation time from one year to the next subject_to a specified maximum number of hours certain collective bargaining cb units of c’s employees have bargained for a cb agreement provision entitling such units’ members to elect to receive a cash payment for generally up to forty hours of vacation time that will accrue in the following accrual year city c proposes to implement the revised vacation plans to allow cb unit employees to make an election during the election_year to receive payment after the end of the accrual year for the number of vacation hours that were designated by the employee in the election but not for more than the number of hours earned by the employee during the accrual year for the election to be valid with respect to the accrual year the eligible_employee must make it by december of the election_year immediately preceding the accrual year once made the election is irrevocable compensatory time plan city c also proposes to revise its compensatory time plan with respect to certain units of its employees as described below employees who work hours in addition to their regularly scheduled hours per week can earn compensatory time employees who have earned compensatory time may take paid leave equal to their accrued compensatory time after obtaining supervisory approval employees may accumulate up to a specified number of hours of compensatory time certain cb units of employees have bargained for a cb agreement provision that in specified circumstances requires them to receive a cash payment for a portion of their accumulated unused compensatory time in each case pursuant to the cb agreement the payment is made automatically after the employee has earned a specified number of hours of compensatory time health care plan in addition city c has adopted the health care plan established and operated by state s to provide certain retired employees of state s and its political subdivisions such as city c reimbursement for their post-retirement health expenses as defined in sec_213 of the code for employees who are near retirement and who are members of certain cb or other designated units of city c’s employees participating in the health care plan city c is crediting on a mandatory basis of their accrued sick leave benefits at retirement the percent of their accrued vacation pay at retirement set by the collective bargaining agreement or regulations applicable to the retiring employee’s unit and possibly a percentage of annual salary adjustment set by the collective bargaining agreement or regulations applicable to the retiring employee’s unit to the retiring employees’ accounts in the health care plan employees who are participants in the health care plan have no right to receive a cash payment for sick leave at retirement or termination of employment including death law and analysis sec_106 of the code generally provides that an employee’s gross_income does not include employer-provided coverage under an accident_or_health_plan sec_451 of the code and sec_1_451-1 of the income_tax regulations provide that an item_of_gross_income is includible in gross_income in the taxable_year in which it is actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the doctrine_of constructive receipt revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 in revrul_75_539 1975_2_cb_45 a retiring employee could receive a cash payment for accumulated sick leave or elect to have an equivalent amount applied to the cost of accident_and_health_insurance citing sec_451 the ruling concluded that the value of the unused sick leave time was includible in gross_income whether the retiree received such amount in cash or elected to have such amount applied to pay premiums for insurance under the revised employee sick leave and vacation plans the employee will be permitted to make an election before the year in which an employee earns the right to take a period of paid leave an employee who makes the election will receive a cash payment after the end of such year in lieu of carrying over a specified amount of leave to the next year or in the case of vacation_leave forfeiting the amount of such leave that exceeds a specified limit sec_457 of the code provides rules regarding the taxation of deferred_compensation plans of eligible employers for this purpose the term aeligible employer is defined in sec_457 as a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state city c and state s are eligible employers within the meaning of sec_457 sec_457 of the code and the regulations thereunder define the term eligible_deferred_compensation_plan those provisions contain the various requirements for an eligible_plan including rules for participation deferral of compensation and payment of benefits pursuant to sec_457 an eligible_plan must provide that the maximum amount that may be deferred under an eligible_plan shall not exceed the lesser_of the applicable_dollar_amount dollar_figure in or percent of the participant's includible_compensation under sec_457 a bona_fide sick or vacation or compensatory leave plan is treated as not providing for the deferral of compensation_for purposes of sec_457 this ruling is based on the facts and circumstances presented for our consideration among the factors considered are that the number of future sick leave days that an eligible active employee could elect to cash_out in the next year is not large in relation to the large number of sick leave days that the employee is required to have and maintain in his or her sick leave bank that those city c employees eligible to elect to cash_out a limited portion of their annual leave to be accrued in the next calendar_year are in departments providing homeland security-type services to city c subject_to possible emergency leave cancellation that the total number of annual and sick leave days offered by city c to its employees is not excessive in comparison to the number of paid time off days offered by other governmental employers that the programs are broad-based generally being offered either to virtually all city c employees or to all employees in certain units or departments and that the plans described in this letter are not constructed in such a way as to provide a compelling reason for the employees to convert the leave time to another use based on these factors we conclude that in this case the primary purpose of city c s program for the crediting and use of sick vacation and compensatory time under its leave plans including the proposed revised plans is to provide employees with paid time off from work when appropriate because of sickness vacation or for other personal reasons thus the sick vacation and compensatory time leave programs are part of a bona_fide sick vacation or compensatory leave plan within the meaning of sec_457 accordingly the rules of sec_457 do not apply to these leave plans of city c based on the facts and representations submitted and provided that all elections under the revised sick leave and vacation plans are i irrevocable and ii made before the end of the calendar_year preceding the calendar_year in which the electing employee earns the right to take the paid leave that is the subject of the election we rule as follows under the doctrine_of constructive receipt and sec_451 the right of a city c employee to make an election either to continue accruing sick leave or to cash_out all or part of the sick leave that will be earned in the next year under the employee sick leave plan does not result in taxable_income for the employee under the cash_receipts_and_disbursements_method of accounting under the doctrine_of constructive receipt and sec_451 a city c employee’s election under the employee sick leave plan to cash_out all or part of the employee’s sick leave that will be earned in the next year does not result in taxable_income to the employee under the cash_receipts_and_disbursements_method of accounting until the year in which the amounts are actually paid or otherwise made available under the doctrine_of constructive receipt and sec_451 the right of a city c employee to make an election either to continue accruing vacation_leave or to cash_out all or part of the vacation_leave that will be earned in the next year under the vacation plan does not result in taxable_income to the employee under the cash_receipts_and_disbursements_method of accounting under the doctrine_of constructive receipt and sec_451 a city c employee’s election under the vacation plan to cash_out all or part of the employee’s vacation_leave credit that will be earned in the next year does not result in taxable_income to the employee under the cash_receipts_and_disbursements_method of accounting until the year in which the amounts are actually paid or otherwise made available under the doctrine_of constructive receipt and sec_451 a city c employee’s right to receive cash for accumulated compensatory time in excess of a specified number of hours does not result in taxable_income to the employee under the cash_receipts_and_disbursements_method of accounting until the year in which the amounts are actually paid or otherwise made available the vacation plan the employee sick leave plan the retiree sick leave plan and the compensatory pay plan are bona-fide vacation_leave sick leave and compensatory time leave plans described in sec_457 and are therefore not subject_to sec_457 or sec_457 except as specifically ruled on above no opinion is expressed or implied concerning the federal tax consequences of the above transactions under any other provision of the code such as sec_106 relating to the income_tax treatment of employer reimbursements of medical_care expenses if any of the leave plans described above is not implemented as proposed or if any of these plans is further modified this ruling may not necessarily remain applicable this ruling is directed only to city c and applies only to the latest version of the revised plans submitted to the internal_revenue_service sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2004_1 2004_1_irb_1 however when the criteria in section dollar_figure of revproc_2004_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office copies of this letter are being sent as requested sincerely robert d patchell branch chief qualified_plan sec_2 office of division counsel tax exempt government entities enclosure cc copy of this letter for sec_6110 purposes
